Citation Nr: 0914483	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a mental condition, 
to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sexual dysfunction.

3.  Entitlement to service connection for a gastrointestinal 
condition, including irritable bowel syndrome (IBS).

4.  Entitlement to service connection for acid reflux.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for tinnitus.

7.  Propriety of the severance of service connection for left 
ear hearing loss.

8.  Entitlement to an initial compensable rating for right 
ear hearing loss.

9.  Entitlement to a 10 percent rating for multiple 
noncompensable disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971.  

The service connection claims come before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the RO in Lincoln, Nebraska, which, in 
pertinent part, denied the above claims.  The initial rating 
and multiple noncompensable rating claims come before the 
Board on appeal from a June 2007 rating decision which 
granted service connection for right ear hearing loss, 
assigning a noncompensable rating and denied a compensable 
rating due to multiple noncompensable disabilities.  The June 
2007 rating decision also proposed severing service 
connection for left ear hearing loss.  Severance was 
implemented in a September 2007 rating decision.  

The appellant also perfected an appeal of the issue of the 
initial, noncompensable rating for left ear hearing loss.  
The representative withdrew that appeal in a July 2007 
statement.  It will not be addressed further.




FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, has 
not been diagnosed.  

2.  There is no evidence of inservice incurrence or a 
relationship of sexual dysfunction to any incident of 
service, first manifesting decades after separation.  

3.  The appellant has not identified a gastrointestinal 
disability from which he actually suffers, other than acid 
reflux, and the medical evidence does not support the 
existence of a gastrointestinal disability from which he 
actually suffers, other than acid reflux.

4.  The appellant's acid reflux was not at least as likely as 
not incurred inservice and is not at least as likely as not 
related to service.  

5.  The appellant's back condition was not at least as likely 
as not incurred inservice and is not at least as likely as 
not related to service.  

6.  The appellant's tinnitus is not at least as likely as not 
related to service or inservice noise exposure.  

7.  The RO observed all administrative procedures necessary 
to sever service connection.

8.  The grant of service connection for left ear hearing loss 
was undebatably erroneous because the grant was based on an 
incorrect assumption of fact and there is no competent 
evidence that the appellant's condition was incurred in or 
aggravated by his military service.

9.  The appellant's hearing loss is productive of Level I 
hearing impairment in the right ear and Level I hearing 
impairment in the left ear at all times during the period on 
appeal.

10.  The appellant has only one service connected disability, 
hearing loss.


CONCLUSIONS OF LAW

1.  A mental condition, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Sexual dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  A gastrointestinal condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Acid reflux was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

5.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

6.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

7.  The grant of service connection for left ear hearing loss 
was clearly and unmistakably erroneous and severance thereof 
was proper.  38 U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2008).

8.  The criteria for an initial compensable evaluation for 
right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 
(2008).

9.  The assignment of a single 10 percent evaluation on the 
basis of having only multiple noncompensable service-
connected disabilities is not warranted.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  The initial 
rating claim arises from a granted claim of service 
connection.  Compliance with the first Quartuccio element 
requires notice of the five Dingess elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's service 
connection claims and the initial rating claim, a letter 
dated in October 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

With regard to the issue of the propriety of severance of 
service connection for left ear hearing loss, as explained 
below, there are specific notice requirements, found in 38 
C.F.R. § 3.105(e)- (i), which are applicable to reductions in 
ratings.  The Board believes that those specific notice 
requirements take precedence over the more general notice 
requirements found in the VCAA.  The Court has referred to 
"the canon of interpretation that the more specific trumps 
the general."  See Zimick v. West, 11 Vet. App. 45, 51 
(1998) ("a more specific statute will be given precedence 
over a more general one . . . .") (quoting Busic v. United 
States, 446 U.S. 398, 406 (1980)); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 176-7 (2005).  Therefore, the 
Board concludes that the VCAA is not applicable to this 
claim.

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained or to request a hearing.  See 
38 C.F.R. § 3.105(d).  In this case, the RO notified the 
appellant of the proposed severance in a June 2007 rating 
decision, of which the appellant was notified in June 2007.  
The appellant did not respond.  Following expiration of the 
60 day window, the RO severed service connection in a 
September 2007 rating decision.  The Board finds that the 
38 C.F.R. § 3.105(d) procedures have been satisfied.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's VA treatment records show PTSD screenings and 
other psychiatric observations that conclude that he does not 
have PTSD.  As these determinations were made by competent 
medical professionals and are uncontroverted on the record, 
the Board finds that adequate medical evidence exists to find 
that he does not have a current disability.  Further 
examination is not warranted on this claim.

The Board concludes an examination is not needed in the 
claims for tinnitus, sexual dysfunction, a gastrointestinal 
condition, acid reflux and a back condition because the only 
evidence indicating the appellant "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.

The appellant was afforded medical examination to obtain an 
opinion as to whether his left ear hearing loss can be 
directly attributed to service.  Further examination or 
opinion is not needed on the hearing loss claims because, at 
a minimum, the preponderance of the competent evidence is 
that the left ear hearing loss may not be associated with the 
appellant's military service.  As will be discussed, the VA 
examination reports show that the initial grant of service 
connection was based on an inadequate VA examination.  A 
comparable examination was provided prior to severance.  This 
is discussed in more detail below.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate audiology VA 
examination in 2006.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2006 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

The appellant fails to meet the basic criteria for the 
assignment of a 10 percent rating for multiple noncompensable 
disabilities, as discussed below.  Without a second, service 
connected disability, the appellant has no legal entitlement 
to the benefit under 38 C.F.R. § 3.324.  As such, no error in 
VA's discharge of the duty to notify or assist can be 
prejudicial.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Mental Disability

The appellant brought a claim for "a mental condition, to 
possibly include PTSD."  For the reasons that follow, the 
Board concludes that service connection is not warranted.

In an addendum to his October 2006 claim, the appellant 
described stressful events during his service while in 
Vietnam, including a collision killing a Vietnamese man on a 
moped, incoming enemy fire and rocket attacks.  The appellant 
stated that he had flashbacks, feelings of isolation, 
depression, anger, and guilt.  He continued to state that he 
is uncomfortable when people walk close to me and dislikes 
hunting and spending time in the woods because of reminders 
of Vietnam.  He indicated trouble confiding in others and 
expressing his feelings.  He reports poor sleep and often 
waking during the night.

The appellant completed the PTSD development questionnaire in 
October 2006.  He indicated that the moped collision occurred 
while he was with the 31st Combat Engineers.  He provided no 
additional information.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant established VA medical care in November 2007.  
The nursing intake notes indicate that both the depression 
and PTSD screening tests were negative.  The appellant denied 
all symptoms of both disorders.  

The appellant's private medical records do not support his 
contentions.  The records obtained from Dr. McPherson contain 
no mention of a psychiatric disorder or even a comment on the 
appellant's mood.  An August 1990 report of medical history 
for Holmes Lake Chiropractic indicates that the appellant 
denied a history of nervousness at that time.

Despite the appellant's allegations in his claim for 
benefits, on specific screening he denied all PTSD and 
depression symptoms.  This is the only competent medical 
evidence of record regarding the current diagnosis of a 
mental condition.  Subjective complaints may occur without a 
diagnosis being offered.  The findings of the nursing intake 
note outweigh the appellant's complaints in his October 2006 
claim.  The Board finds that the appellant does not have a 
current diagnosis of a "mental" condition, to include PTSD.  
Service connection is not warranted without such a diagnosis.  
See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



b. Sexual Dysfunction

The appellant contends that he has sexual dysfunction either 
as a result of service on a direct basis or as a result of a 
service connected psychiatric disability.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Initially, the Board has denied service connection for a 
psychiatric disability, above.  As a result, secondary 
service connection of sexual dysfunction is foreclosed as a 
matter of law.  See 38 C.F.R. § 3.310 (2008).  

The appellant's contentions regarding sexual dysfunction do 
not relate the condition to service.  His October 2006 claim 
indicates that the condition began in 2000.  There is no 
reference of sexual dysfunction in his service treatment 
records.  There is no allegation of a specific inservice 
event, injury or disease that might have caused the 
condition.  The appellant has not alleged that the condition 
appeared during service.  In short, the condition manifested 
decades after separation from service, without any predicate 
incurrence event identified.  

The Board finds that there is no evidence of inservice 
incurrence or a relationship of the condition to any incident 
of service.  Without such evidence, service connection on a 
direct basis must be denied.  See Hickson, supra.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Acid Reflux and Gastrointestinal Condition

The appellant's October 2006 claim identified his claimed 
disability as a "gastrointestinal condition to include acid 
reflux, hiatal hernia and any other intestinal problem...to 
include irritable bowel, but not limited to these 
conditions."  He stated that he took over the counter 
medication for acid reflux.  He completed the claims form 
questionnaire regarding treatment, indicating he had a 
gastrointestinal condition beginning in 1970, and had been 
treated by Dr. McPherson from 2004 to the present.  

The records obtained from Dr. McPherson show no treatment for 
any type of gastrointestinal problems.  They show treatment 
for high cholesterol, shortness of breath and chest pain, and 
noted heart disabilities.  

At a November 2007 VA physical, the appellant stated that his 
only current complaint was tinnitus.  The examiner noted a 
history of coronary artery bypass grafts in 1996.  There is 
no indication of a gastrointestinal disability.  

The Board finds that acid reflux, or heartburn, is within the 
competency of the appellant to report.  See Jandreau v. 
Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  As this is the 
only specific complaint, the Board concedes only that this 
one problem exists as a current disability.

The appellant's service treatment records are devoid of any 
reference to gastrointestinal complaints, including acid 
reflux.  His January 1969 enlistment examination report and 
his September 1971 separation examination report indicate 
normal findings of every body system, except for pes planus, 
noted on entrance.  The treatment notes from his visits to 
the infirmary at his various duty stations make no reference 
to any sort of gastrointestinal complaint.  

The appellant's representative has argued that the appellant 
is entitled to a VA examination because of the appellant's 
lay testimony regarding his condition.  The Board disagrees.  
The appellant's October 2006 statement, which claims several 
conditions, is vague.  The appellant's strongest statement is 
that he has acid reflux all the time.  Beyond this, he offers 
no description, no history and no additional, supporting 
evidence.  He claims that Dr. McPherson treats him for this 
condition, yet the records do not show any such treatment.  

The Board finds that the record does not reveal that the 
appellant has a current gastrointestinal condition, except 
for acid reflux.  The appellant's original claim covers 
essentially the entire gastrointestinal tract, without any 
specificity as to what disability he is claiming.  The 
private medical records that he claims show treatment for 
such a condition are entirely silent for any such condition.  
An August 1990 report of medical history for his chiropractor 
indicates that the appellant denied a history of digestive 
disorders at that time, contradicting the appellant's current 
contentions.  Without a current diagnosis, the claim for a 
gastrointestinal condition, to include IBS, must fail.  See 
Hickson, supra.  

Similarly, the Board finds that the preponderance of the 
evidence is against inservice incurrence or a relationship to 
service for the appellant's acid reflux.  The service 
treatment records do not show the condition.  In the August 
1990 report, it was noted that he denied having a digestive 
disorder.  The appellant's statements regarding treatment 
have not been corroborated by the private medical records.  
While the appellant assertions may be in all earnestness, his 
lay evidence has been contradicted or uncorroborated too many 
times to be credible.  The Board finds that the appellant's 
lay statements are not credible as to acid reflux.  Without 
his statements, there is no evidence tending to show that 
acid reflux was incurred in or is related to service.  
Service connection must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's gastrointestinal 
condition and acid reflux claims.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

d. Back Condition

The appellant contends that he has an unspecified back 
condition as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

The appellant stated in his October 2006 claim that while 
working on a tank, "I had to change tracks on the tank and I 
hurt my back.  I also had to change a tire on a bulldozer and 
I had to put it on myself."  

As with all of the appellant's service connection claims, 
there is no evidence of any back injury during service.  His 
September 1971 separation examination report indicates normal 
musculoskeletal findings, including the back.  

The appellant reports going to a chiropractor for treatment.  
Holmes Lake chiropractic records have been associated with 
the file.  An August 1990 entry shows that the appellant 
complained of unspecified back pain, which had been 
intermittent for years.  The appellant's occupation was noted 
to be working on underground sprinklers.  The appellant was 
seen fairly regularly for chiropractic treatment between 1990 
and 2003, excepting 1997, 1998 and 2001.  The appellant had 
repetitious complaints of low back pain.  

The Board finds that, to the extent that the appellant has a 
current disability of the back, it is not related to service, 
or any incident thereof.  The appellant is competent to 
report that he injured himself working on vehicles in 
service.  The appellant is not competent to offer evidence of 
a nexus.  See Espiritu, supra.  No disability was discovered 
or reported at separation from service.  He went many years 
without any treatment at all.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  When he began chiropractic therapy, he indicated 
that his back pain was off and on, indicating some breaks in 
continuity.  The appellant was working a manual labor job at 
the time, and continued to do so for some time.  The Board 
finds that the medical evidence from service and from his 
chiropractic treatment show that there was no continuity to 
an original, inservice injury or event, and that the 
appellant worked at a manual labor job, which could be easily 
expected to strain the back.  The appellant's complaints have 
also been extremely vague, without any localization or 
specificity such as pain in a particular location, which 
would help describe continuity or suggest a link to the 
inservice events.  The Board finds that the preponderance of 
the evidence outweighs the appellant's statements regarding 
inservice incurrence and nexus to service.  The Board must 
deny the claim.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's back claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



e. Tinnitus

The appellant contends that he has tinnitus as a result of 
inservice noise exposure.  The appellant is in receipt of 
service connection for right ear hearing loss as a result of 
such noise exposure.  The Board concedes that such noise 
exposure did occur.

The appellant's service treatment records are completely 
devoid of any reference to tinnitus.  His September 1971 
separation from service physical examination does not list 
tinnitus as a complaint or a diagnosis.

The appellant's representative relies entirely on the 
appellant's lay statements to establish that service 
connection is warranted for tinnitus.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  The cases he 
relies upon hold that a veteran may report certain lay 
evidence that may be accepted as competent for establishing 
the elements of service connection.  See id.  Application of 
the cited precedents presupposes that the Board finds that 
the appellant is credible, an entirely separate question.  
See Rucker, supra.  

No evidence of inservice incurrence, continuity or 
relationship to service exists aside from the appellant's 
statements.  As described above, the appellant's statements 
have been either unsupported or contradicted by the remaining 
evidence of record in claim after claim of this case.  The 
Board has found that the appellant is not credible in the 
other individual claims.  The Board extends that finding of 
incredibility here.  While the Board has conceded that the 
appellant did have noise exposure, the first complaints of 
tinnitus came decades after service.   It is also notable 
that he had considerable post-service noise exposure in the 
field of manual labor.  In sum, there is no credible evidence 
of continuity to service or nexus to service.  See Duenas, 
supra.  Service connection is not warranted.  See Hickson, 
supra.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's tinnitus claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Severance of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

The United States Court of Appeals for Veterans Claims (the 
Court) has defined clear and unmistakable error (CUE) as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  "To prove the existence of clear and unmistakable 
error as set forth in § 3.105(a), the claimant must show that 
an outcome-determinative error occurred, that is, an error 
that would manifestly change the outcome of a prior 
decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  See Stallworth, 20 
Vet. App. at 487 (2006).  In fact, § 3.105(d) specifically 
states that "[a] change in diagnosis may be accepted as a 
basis for severance," clearly contemplating the 
consideration of evidence acquired after the original 
granting of service connection.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998).

In September 2006, the appellant filed a claim for service 
connection for bilateral hearing loss.  He contended that it 
was the result of inservice noise exposure.  

Service connection for hearing loss may come on two grounds.  
First, Where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and other organic diseases of the 
nervous system (such as sensorineural hearing loss) become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The evidence shows that the appellant had two dB 
readings at his separation from service physical examination 
that were in the disability range.  As will be discussed in 
the Initial Ratings section below, these scores are well 
short of the necessary level of disability for a compensable 
rating.  There is no other evidence that the appellant had a 
compensable hearing loss disability of either ear within one 
year of service.  Recognizing this, the RO turned to direct 
service connection.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The appellant's service treatment records reflected a shift 
in hearing acuity in both ears between entrance in 1969 and 
separation in 1971.  

At the January 1969 entrance to service physical examination, 
the audiometric results were reported in American Standards 
Association (ASA) units; VA uses International Organization 
for Standardization (ISO) units.  The military converted to 
ISO units in November 1967, but the appellant's examination 
report specifically indicates the use of ASA units.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military 
audiograms in this case must be converted from ASA to ISO 
units.  Essentially, that means adding 10 decibels to the 
reported findings in most frequencies, the exceptions being 
adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  
Pure tone thresholds, converted to ISO units in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
15
0
0
10
10

Speech recognition ability was not tested.

At separation in September 1971, there is no notation that 
the audiological evaluation was reported in ASA units.  As 
noted, the military converted to ISO several years prior, so 
the Board assumes that the reported scores are already in ISO 
units and no conversion is necessary.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
45
LEFT
20
10
5
15
15

Speech recognition ability was not tested.

With respect to the claim of service connection for hearing 
loss, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley, at 159.

The appellant was sent for a December 2006 VA examination to 
determine the extent of his current hearing loss and whether 
his current disability is the result of service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
55
75
LEFT
40
35
55
55
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Based on the 
December 2006 scores, the appellant clearly has a bilateral 
hearing loss disability for VA purposes.  See id.  

The appellant has contended that his current hearing loss is 
the result of service.  Although he may earnestly believe his 
current condition was caused by his military service, he is a 
layman and has no competence to offer a medical diagnosis or 
a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The examiner at the December 2006 VA examination was asked to 
provide a nexus opinion regarding the appellant's current 
hearing loss and inservice noise exposure.  The examiner 
noted in the report that the appellant's left ear hearing had 
been normal at separation and that the right ear had a mild-
moderate high frequency hearing loss.  As described above, 
this is correct.  Following interview and evaluation, the 
examiner's opinion as to nexus stated that the right ear was 
normal at separation and that the current right ear hearing 
loss disability was not at least as likely as not related to 
service.  He further indicated that left ear hearing loss was 
noted at separation and that the appellant's current left ear 
disability was at least as likely as not related to that 
loss.  The opinion clearly reversed the factual premise as to 
each ear.  

On the basis of the December 2006 VA examination opinion, the 
RO granted service connection for the left ear, but not the 
right, in February 2007.  From the decision, it is apparent 
that the RO took the opinion portion of the report at face 
value, without checking to see if the opinion conformed to 
the background evidence also of record.  

The appellant filed a March 2007 Notice of Disagreement, in 
part to the initial rating for the left ear.  Reviewing the 
file for the Statement of the Case, the RO discovered the 
mistake in the December 2006 VA examination opinion.  The RO 
requested clarification.  

The examiner who offered the December 2006 opinion reviewed 
the opinion in May 2007.  The examiner provided essentially 
an identical opinion, except that the left and right ear 
opinions were corrected to their factual backgrounds; left 
ear hearing loss was not noted at separation and the examiner 
indicated that the left ear was not at least as likely as not 
related to service, and vice versa for the right ear.  

On the basis of the May 2007 opinion, the RO granted service 
connection for the right ear and began the process of 
severance for the left ear.  

As noted above, in order to sever benefits, VA must show that 
the February 2007 rating decision's ultimate conclusion to 
grant service connection for left ear hearing loss was 
clearly and unmistakably erroneous.  Clear and unmistakable 
errors "are errors that are undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  In this case, the February 2007 rating decision 
relied on a clearly and unmistakably erroneous December 2006 
medical opinion and issued a grant on the incorrect premise 
that the left ear hearing loss, not the right ear hearing 
loss, was at least as likely as not related to service.  This 
was the only competent medical opinion of record, as the 
appellant is not competent to offer a contrary opinion.  See 
Espiritu, supra.  When asked for clarification, the examiner 
from the December 2006 VA examination reversed the opinion, 
stating that the right ear hearing loss, not the left ear 
hearing loss, was at least as likely as not related to 
service.  Thus, the February 2007 decision was clearly and 
unmistakably erroneous as a matter of law.  Following 
clarification, the May 2007 opinion supports only service 
connection for the right ear hearing loss, not the left.  It 
is the only competent medical opinion of record.  
Accordingly, service connection for left ear hearing loss was 
properly severed.

Herein, the Board also considered on the merits, as did the 
RO, whether service connection was warranted.  Regrettably, 
it is not.  As the Board finds that service connection was 
clearly and unmistakably not warranted, there is no 
reasonable doubt to resolve in favor of the appellant.  
Consequently, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

IV. Initial Rating

The appellant contends that he is entitled to an initial 
compensable rating for his right ear hearing loss.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Prior to severance of service connection for the left ear 
effective December 1, 2007, the appellant has bilateral 
hearing loss, which is rated as a single disability.  See 
38 C.F.R. §§ 4.85 (2008).  On and after December 1, 2007, the 
appellant is service connected only for the right ear.  The 
Board will evaluate the bilateral hearing loss first.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2008).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in December 2006, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
55
75
LEFT
40
35
55
55
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  

On the authorized audiological evaluation in January 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
60
60
LEFT
50
40
60
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone averages 
from the 1000, 2000, 3000 and 4000 dB ranges and speech 
recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  On examination in December 2006, the right 
ear had a puretone average of 43.75 dB and a speech 
recognition score of 98; therefore the right ear received a 
designation of I.  The left ear had a puretone average of 55 
dB and a speech recognition score of 100; therefore the left 
ear received a designation of I.  On examination in January 
2008, the right ear had a puretone average of 43.75 dB and a 
speech recognition score of 100; therefore the right ear 
received a designation of I.  The left ear had a puretone 
average of 56.25 dB and a speech recognition score of 100; 
therefore the left ear received a designation of I.  The 
point where I and I intersect on Table VII then reveals the 
disability level for the appellant's hearing loss, which in 
this case does not reach a compensable level.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  The 
appellant's hearing loss does not reflect either of the 
exceptional hearing loss patterns. 

The Board turns to evaluating the appellant's right ear 
hearing loss, on and after December 1, 2007.  When only one 
ear is service connected for hearing loss, the non-service 
connected ear will be assigned a Numeric Level I, for the 
purposes of using Table VII.  38 C.F.R. § 4.85(f).  If the 
non-service connected ear has hearing loss that would merit a 
compensable on its own, then the evaluation shall apply 
38 C.F.R. §§ 4.85 and 4.86 as though both ears were service 
connected.  See 38 C.F.R. §§ 3.383, 4.85(f).  

Evaluating the right ear with Table VI results in a Level I, 
as described above.  No exceptional hearing loss pattern 
exists for the right ear.  Using a required Level I for the 
left ear and a Level I for the right ear continues to result 
in a noncompensable rating under Table VII.  The left ear 
would merit only a Level I on its own, so the provisions of 
38 C.F.R. § 3.383 do not come into effect.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the appellant.  As such, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and his request for a compensable 
evaluation is denied.  38 U.S.C.A. § 5107(b) (West 2002); see 
38 C.F.R. § 4.85; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

V. Rating for Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).  
The appellant is service connected for only one disability, 
hearing loss, first bilateral, then unilateral, as described 
in the Service Connection and Initial Ratings sections above.  
The appellant's bilateral hearing loss, during the time he 
was service connected for both ears, does not qualify him for 
benefits under 38 C.F.R. § 3.324.  The Ratings Schedule 
establishes that hearing loss, whether unilateral or 
bilateral, is to be rated as a single entity.  See 38 C.F.R. 
§§ 4.85, 4.86 (2008); cf. Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  As such, the appellant is service 
connected for only one permanent service connected 
disability.  The appellant fails to meet the basic criteria 
of 38 C.F.R. § 3.324.  The claim must be denied.  


ORDER

Entitlement to service connection for a mental condition, to 
include PTSD, is denied.

Entitlement to service connection for sexual dysfunction is 
denied.

Entitlement to service connection for a gastrointestinal 
condition, including IBS, is denied.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for tinnitus is denied.

The severance of service connection for left ear hearing loss 
was proper.

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.

Entitlement to a 10 percent rating for multiple 
noncompensable disabilities is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


